UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-12122 APOLLO SOLAR ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-0601802 (I.R.S. Employer Identification No.) No. 485 Tengfei Third, Shuangliu Southwest Airport Economic Development Zone, Shuangliu, Chengdu People’s Republic of China, 610207 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code: +86 (28) 8562-3888 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes o No ý There were 51,655,961 shares of common stock issued and 49,237,038 shares outstanding as of May 14, 2011. APOLLO SOLAR ENERGY, INC. TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q For the Quarterly Period Ended March 31, 2011 ITEM Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 Signatures 26 2 APOLLO SOLAR ENERGY, INC. CONSOLIDATED BALANCE SHEETS (In US Dollars) March 31, 2011 December 31, 2010 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Account receivable net of allowance for doubtful accounts $2,316 and$3,465, respectively Inventories Due from Related parties 4,412, 629 Deferred taxes asset Prepaid expenses and other current assets Total current assets Property, machinery and mining assets, net Asset held for sale Non-marketableinvestment Investment in joint venture Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term loan Account payable - trade - construction vendors Accrued expenses and other current liabilities Deferred taxes liability 0 Due to related parties Total current liabilities Shareholders' equity Preferred stock, $.001 par value,25,000,000 shares authorized, 0 shares issued and outstanding at March 31, 2011 and December 31, 2010 Common stock, $.001 par value, 100,000,000 shares authorized, 51,655,961 shares issued and 49,237,038 shares outstanding at March 31, 2011 and51,655,961 issued and outstanding at December 31, 2010 Additional paid-in capital Treasury stock, 2,418,923 sharesat cost Accumulated deficit ) ) Accumulated other comprehensive income Total shareholders' equity Total Liabilities And Shareholders' Equity $ $ 3 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE (LOSS) (Unaudited) (In US Dollars) Three Months Ended March 31, Sales $ $ Cost of sales ) ) Gross profit Operating Expenses General and administrative expenses Selling expenses Research and development expenses Total Operating Expenses Operating Loss ) ) Other Income (expense) Interest income (expense) ) Other income Equity in loss of Joint Venture Loss before Income tax ) ) Provision for Income tax (credit) Net Income (Loss) ) Other Comprehensive Income (Loss) Foreign Currency Translation Adjustment ) Comprehensive income (loss) ) Basic and Diluted Loss per common share Basic and diluted $ (0 ) $ ) Weighted average common share outstanding Basic and diluted 4 APOLLO SOLAR ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In US Dollars) Three Months Ended March 31, Cash flows from operating activities Net inome (loss) $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation Depreciation Deferred tax assets ) - Other interest income ) Equity in loss of Joint Venture Changes in assets and liabilities: (Increase) decrease in - Account receivable-trade (1,753,928 ) Inventories Prepaid expenses and other current assets Account payable-trade ) Accounts payable - construction ) Accrued expenses and other current liabilities Net cash provided by (used in) operating activities Cash flows from investing activities Purchase of property and equipment (68,805 ) Net cash used in investing activities (68,805 ) Cash flows from financing activities Proceeds from (repayment of) short-term loans ) Advance from (payment to) shareholders ) Advance from related party Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Income taxes paid $ $ Supplementary disclosure of non-cash financing activities Treasury stock acquired in exchange for loans to related parties $ $ - 5 APOLLO SOLAR ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) NOTE 1. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Apollo Solar Energy, Inc. (the “Company) reflect all material adjustments consisting of only normal recurring adjustments which, in the opinion of management, are necessary for a fair presentation of results for the interim periods.Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although the Company believes that the disclosures are adequate to make the information presented not misleading.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual report on Form 10-K for the year ended December 31, 2010 as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and those estimates.Estimates that are particularly susceptible to change include assumptions used in determining the fair value of securities owned and non-readily marketable securities. The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the results to be expected for the entire year or for any future period. The Company’s functional currency is the Chinese Renminbi (“RMB”); however, the accompanying financial statements have been translated and presented in United States Dollars (“USD”). 6 NOTE2. INVENTORIES Inventories consist of the following: As of March 31, 2011 December 31, 2010 Raw Materials $ $ Work-in-progress Finished goods Total $ $ NOTE 3: PROPERTY, MACHINERY AND MINING ASSETS, NET A summary of property and equipment and the estimate lives used in the computation of depreciation and amortization is as follows: As of March 31, 2011 December 31,2010 Buildings $ $ Right to use land Machinery and equipment Office equipments Vehicle Mining Construction in progress (1) Sub-total Less: Accumulated depreciation ) ) Total $ $ Depreciation expense for the three months ended March 31, 2011 and 2010 was $ 241,015 and $226,552 respectively. (1) Estimated costs to complete the construction in progress after March 31, 2011are not anticipated to be material. Construction is expected to be completed in the third quarter of 2011. 7 NOTE 4. RELATED PARTIES TRANSACTIONS AND BALANCES The breakdown of due from related parties consists of the following: As of March 31, 2011 December 31, 2010 Due from Xinju $ 0 $ Due from Joint Venture 0 Due from shareholder Total $ Xinju is a related party partially owned by a majority shareholder of Apollo, Renyi Hou, our former CEO. On March 10, 2011, Mr. Hou exchanged 2,418,923 shares of the Company’s common stock in full settlement of approximately $5.2 million due from Xinju which includes interest of approximately $830,000.The amount due from Xinju was converted into 2,418,923 shares of the Company’s common stock based on a fair market value of $2.18 per share. The Joint Venture is a newly formed company in which Apollo holds a 35% of the equity interest. All the above loans are non-interest bearing and due on demand. Due to related parties consists of due to Joint Venture- COE Apollo and due to shareholders which consist of non-interest bearing notes. 8 As of March 31, 2011 December 31, 2010 Due to Joint Venture $ $ - Due to shareholders Total $ $ NOTE 5. EQUITY METHOD INVESTMENT IN JOINT VENTURE On November 9, 2009, Sichuan Apollo Solar Science & Technology Co. Ltd. (“Sichuan Apollo”), a wholly-owned foreign enterprise of the Company, entered into a joint venture agreement (the “JV Agreement”) with Bengbu Design & Research Institute for Glass Industry (“Bengbu”) and a local Chinese government agency (the “Agency”). The Joint Venture (“JV”)was formed to conduct research and development related to glass used in the production of thin film solar cells and manufacture thin film solar cells.As of March 31, 2011 the JVhad not commenced the production of thin film solar cells. The Company accounts for this investment under the equity method of accounting. Summarized financial information for our investment in the JV assuming a 100% ownership interest is as follows: March 31, 2011 March 31, 2010 Statement of operations Revenues $ - Cost of sales - Gross profit - Operating Loss ) - Loss before income tax ) - 9 NOTE 6.ACCRUED EXPENSES, TAXES AND OTHER CURRENT LIABILITIES Accrued expenses, taxes and other current liabilities are listed as below: As of March 31, 2011 December 31, 2010 Accrued interest $ $ Salaries and benefits Value Added Taxes Customer Deposit 0 Other accrued expenses Total $ $ 10 NOTE 7.SHORT-TERM LOAN The short-term loan includes the following: Balance at March 31, December 31, a) Loan payable to Chengdu Xihang Gang Construction & Investment Co., Ltd due on August 31, 2011 without interest, collateralized by certain plant equipment of Sichuan Apollo $ $ b) Loan payable to Bank of Communication, Chengdu branch due on February 8, 2011, with interest at 6.64% per annum, collateralized by the buildings and land use right of Diye c) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on August 24, 2011, with interest at 5.84% per annum, collateralized by the buildings of Sichuan Apollo d) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on September 7, 2011, with interest at 5.84% per annum, collateralized by the buildings of Sichuan Apollo e) Loan payable to Merchant Bank, Wangjiang Road, Chengdu due on July 16, 2011, with interest at 6.97% per annum, collateralized by the buildings of Sichuan Apollo f) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on January 7, 2012 with interest at 6.86% per annum, collateralized by the buildings of Sichuan Apollo g) Loan payable to Bank of China, Xihanggang Branch, Chengdu due on March 9, 2011,with interest at 15% per annum, collateralized by the buildings of Sichuan Apollo Total $ $ 11 NOTE 8.TAXES Corporation income tax The Company is governed by the Income Tax Law of thePRC concerning the privately run and foreign invested enterprises, which are generally subject to tax at a statutory rate of 25% on income reported in the statutory financial statements after appropriate tax adjustments. On July 16, 2009, the Company received government approval regarding the High-Tech Enterprise Certificate which allows the Company to enjoy a favorable tax rate of 15% effective January 1, 2009 through December 31, 2011. Value added tax (“VAT”) Enterprises or individuals who sell commodities, engage in repair and maintenance or import or export goods in the PRC are subject to a value added tax in accordance with the PRC laws. The value added tax standard rate is 17% of the gross sales price. A credit is available whereby VAT paid on the purchases of semi-finished products or raw materials used in the production of the Company’s finished products can be used to offset the VAT due on the sales of the finished products. As of March 31, 2011 and 2009, the Company had VAT tax receivable of $43,360 and payable of zero respectively. The comparison of income tax expense at the U.S. statutory rate of 35% in 2011 and 2010, to the Company’s effective tax is as follows: March 31, 2011 March 31,2010 U.S. statutory rate a 35% $ ) $ ) Tax rate difference between China and U.S. Valuation allowance on U.S. Net Operating Loss Effective tax $ ) $
